Citation Nr: 0104775	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-00 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury, to include right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from August 1940 to August 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the veteran also perfected an appeal as 
to the RO's denial of service connection for hearing loss and 
for tinnitus.  During the pendency of this appeal, the RO, in 
a July 2000 rating decision, granted service connection for 
both hearing loss and tinnitus, and 10 percent evaluations 
were assigned for each disability.  To date, the veteran has 
not expressed his disagreement with the evaluations assigned.  
Therefore, in light of the RO's grant of service connection, 
these issues are no longer in appellate status.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of an appeal, a second notice of disagreement must thereafter 
be timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F. 3d 1030 (Fed. 
Cir. 1997).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  The evidence of record is in equipoise as to whether the 
veteran's current osteoarthritis of the right knee is a 
residual of an in-service injury to the right knee.



CONCLUSION OF LAW

The veteran's residuals of a right knee injury, to include 
right knee osteoarthritis, were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

II.  Factual Background

The veteran's service medical records show that the veteran 
injured his right knee in October 1941, when he twisted it 
stepping off of a curb.  Apparently, the veteran's right knee 
had buckled under him, which resulted in a sprain of the 
lateral joint, internal ligament, of the right knee.  The 
veteran was able to walk immediately without assistance, and 
he was seen at the Army Relief Station.  He was advised to 
return to his ship for treatment of the sprained knee.  The 
veteran was then referred to the hospital by the medical 
officer on board the U. S. S. Colorado.  Physical examination 
revealed a very swollen medial side of the joint, which was 
not tender to touch.  There was no evidence of hemorrhage 
into the joint or of fracture.  The veteran was placed in a 
sleeve cast from the groin to the ankle, which was removed 
approximately two weeks later.  The veteran then began 
physio-therapy and active exercises.  Entries dated in 
November 1941 indicate that the veteran continued with 
physio-therapy and that complaints of right knee pain had 
disappeared.  The veteran was determined to be recovered on 
December 5, 1941, and he was discharged to duty.  Upon 
separation examination (conducted in August 1946), no 
pertinent history, complaints, or clinical findings were 
noted.

VA examinations conducted in February 1949, May 1950, March 
1955, March 1976, and February 1978, unrelated to the 
veteran's current claim, are negative for any complaints by 
the veteran as to his right knee, although it was noted that 
the veteran had leg pain, as well as swelling, due to 
phlebitis and varicose veins.

VA records (dated from March 1950 to April 1950 and from 
December 1973 to December 1975) are also negative for any 
complaints by the veteran as to his right knee, although 
treatment pertaining to his varicose veins and phlebitis is 
documented.

A February 2000 statement from one of the veteran's VA 
physicians, Dr. D. G. B., references the veteran's in-service 
injury to his right knee.  It is noted that a VA x-ray study 
of the veteran's right knee (dated in May 1999) showed 
osteoarthritis with 
spurring of the inter-condylar eminences and a five-
millimeter loose body in the joint space.  Dr. D. G. B. 
believed that it was more likely than not that the veteran's 
present knee problem (pain and swelling) dated from his in-
service injury.

A March 2000 opinion, solicited by the RO, also references 
the veteran's in-service injury to his right knee and 
outlines the specific complaints, physical findings, and 
treatment received by the veteran subsequent to injury.  The 
veteran's phlebitis was also noted.  It was the opinion of 
Dr. T. R. D. that it was not likely that the veteran's 
current right knee arthritis was connected to the in-service 
incident in 1941, as apparently the veteran had recovered 
from that injury without residuals.  Any traumatic injury 
significant enough to have caused arthritis would have been 
more persistently symptomatic and would have presented itself 
much earlier than the veteran's current age in 1978.  The 
finding of beaking of the tibial spine was very common in the 
veteran's age group, and the overall weight of the evidence 
pointed to the fact that this beaking of the tibial spine and 
questionable lose body of the knee resulted from natural 
degenerative processes, as opposed to the October 1941 
episode.

In response to the March 2000 opinion, the veteran stated 
that he had had stiffness for many years in his right knee.  
The only reason that it had not been mentioned in some VA 
examinations was that the doctor would ask if he had any 
pain, and he might not have at that particular time.  The 
veteran also stated that he had not been able to flex his 
right knee, as he did the left, for a long time.  If this 
were due to age, the veteran questioned why his left knee was 
unaffected.

III.  Analysis

Upon review of the record, the Board finds the evidence of 
record to be in equipoise as to whether the veteran's current 
osteoarthritis of the right knee, including pain and 
swelling, is a residual of an in-service injury to the right 
knee.  As there is an approximate balance of positive and 
negative evidence in this regard, the benefit of the doubt is 
given to the veteran in this instance.  38 U.S.C.A. 
§ 5107(b).  Accordingly, service connection for residuals of 
a right knee injury, to include right knee osteoarthritis, is 
granted.

Initially, the Board notes that the evidence of record 
unequivocally shows that the veteran injured his right knee 
in service, in October 1941, and that he received 
approximately two months of follow-up treatment for this 
injury.

Here, the evidence against the veteran's claim consists of 
the March 2000 opinion, in which Dr. T. R. D. stated that it 
was not likely that the veteran's current arthritis of the 
knee was related to the October 1941 injury.  The evidence 
specifically in support of the veteran's claim consists of 
the February 2000 statement from Dr. D. G. B., one of the 
veteran's VA physicians.

In weighing the evidence specifically in support of and 
against the veteran's claim, the Board finds that the 
opinions are equally flawed, as well as equally qualified.  
The March 2000 opinion reflects a very detailed review of the 
veteran's service medical records, as well as the basis for 
the opinion.  The February 2000 statement merely reflects the 
veteran's reported service medical history and presents no 
clinical rationale for the opinion expressed.  However, as to 
the February 2000 statement, the Board stresses that the 
medical history reported by the veteran is well-documented in 
the veteran's service medical records and, thus, corroborated 
by the veteran's service medical records.  Further, the 
February 2000 statement is from one of the veteran's treating 
physicians at the VA.  As such, the Board finds it reasonable 
to assume that Dr. D. G. B. would be familiar with the 
veteran's physical condition and post-service medical 
history.  In contrast, the March 2000 opinion was rendered 
without any physical examination of the veteran and was based 
solely upon review of the veteran's claims file.

Therefore, in light of the above, given the relative 
equipoise of the evidence of record, the veteran's claim is 
granted.

In reaching this determination, that there is an approximate 
balance of positive and negative evidence of record as to 
this issue, the Board acknowledges the absence of post-
service complaints and treatment pertaining to the veteran's 
right knee, but the Board is not persuaded that such silent 
evidence weighs against the veteran's claim.  Rather, the 
Board notes that the veteran clarified that one of the 
reasons his earlier VA examinations were silent as to his 
right knee was because his knee might not have hurt at the 
particular time he was asked by the VA examiners to list his 
complaints.  Also, the Board notes that the veteran has 
phlebitis and varicose veins, and it is plausible that the 
veteran's symptomatology did indeed include pain in the right 
knee, but was instead characterized generally as pain in the 
lower extremities.


ORDER

Service connection for residuals of a right knee injury, to 
include right knee osteoarthritis, is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

